Citation Nr: 1520112	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  08-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to a rating in excess of 10 percent for bilateral onychomycosis and tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that reduced the rating for a bilateral foot disability from 10 percent to 0 percent, effective July 1, 2007.  Currently, the New York RO has jurisdiction of the claim. 

In July 2008, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing at the Detroit RO.  In September 2010, he was afforded a second Travel Board hearing before another VLJ at the New York RO.  Pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Board remanded the claim in March 2012 so that he could be scheduled for a hearing before a third VLJ who would be on a panel decision with those VLJs who held the two previous Board hearings.  He testified at a Board hearing at the New York RO in May 2012.  Transcripts of all hearings are associated with the claims file.

The Veteran perfected a timely appeal with respect to the reduction and also asserted that he was entitled to a higher rating.  Consequently, the Board interpreted his appeal as presenting separate issues of entitlement to a restoration for the period beginning July 1, 2007, and entitlement to a higher rating throughout the pendency of the appeal.  Those issues were remanded in September 2009.  

In January 2010, the Board restored the 10 percent rating and remanded the claim for a higher rating for further development.  As noted above, in March 2012, the Board remanded the case for the third Board hearing in light of the 2011 Arneson decision.  In January 2013, the Board remanded again to obtain additional VA treatment records and to afford the Veteran an examination to determine the current severity of his disability.  This was accomplished and the case has been returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The bilateral foot disability is manifested by subjective complaints of pain and callouses causing difficulty with walking, swelling, itching, brittle toenails, oozing, cracking, bleeding, and a foul odor; objective findings include involvement of no more than 20 percent of exposed area affected and no systemic therapy; the functional equivalent of a moderate foot impairment has been shown.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for each foot, but no more, for bilateral onychomycosis and tinea pedis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran contends that he is entitled to a rating in excess of 10 percent.  Specifically, he testified in July 2008 that his big toenails fell off, that his toes grew brittle, that he had fungus between his toes, that the bottom of his feet were very rough especially around the heels, that there was oozing between the last two toes, and that sometimes he had callouses that prevented him from walking.  

In September 2010, he testified that his feet were painful and itchy, that they cracked and bled, and that sometimes he could not walk due to pain and swelling in his feet.  He advanced at the May 2012 hearing that his feet emitted a foul odor, that the bottom of his feet changed in color from pale to red, that his toenails were scrubby, discolored, and calloused, and that he took antifungal medication or topical treatment on a regular basis.

The Veteran's bilateral foot disability is rated under DC 7813-7806.  This hyphenated diagnostic code indicates that the bilateral foot disability is rated by analogy to dermatitis or eczema.  Under DC 7806 (dermatitis or eczema), a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

The next highest 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The Schedule for Rating Skin Disabilities was amended in 2008 so that it more clearly reflects VA's policies concerning the evaluation of scars, specifically, 
38 C.F.R. § 4.118, DCs 7800-7805.  Because the bilateral foot disability has not resulted in scars at any point during the rating period on appeal, DCs 7800 to 7805 are not for application.  

Based on the evidence of record, the Veteran has experienced recurrent episodes of itchy and painful feet as a result of his bilateral foot disability but no more than 20 percent of the total body area or the exposed body surface area has been involved.  Specifically, the October 2006 VA examination report showed that the body surface area involved was 2 percent and exposed body surface area involved was 0 percent, a March 2010 VA examiner opined that the Veteran's bilateral feet fungal disorder affected 5 percent of the exposed body area and 5 percent of the entire body area.  

Moreover, the April 2013 VA examiner assessed severe tinea pedis with macerations seen interdigitally that affected 5 to 20 percent of the exposed body area and 5 to 20 percent of the entire body area.  Clinical records do not show any higher percentage of body involvement.  This evidence supports no more than 10 percent rating for the bilateral foot disability based on the area involved.

Next, the Board has considered whether a higher rating is warranted based on the use of medication.  Specifically, a 30 percent rating under DC 7806 requires the use of steroids or other immunosuppressive drugs.  While the evidence reflects that the Veteran uses regular medication, it is either in the form of an antifungal medication or topical treatment, not a corticosteroid or immunosuppressive.  Therefore, no more than a 10 percent rating is warranted under DC 7806 for the use of medication.

The Board has considered other potentially relevant diagnostic codes.  In this regard, the Veteran has consistently reported foot pain and difficulty walking from calloused or rough feet as well as flare-ups of cracking, oozing, and bleeding.  While he did not sustain a "foot injury" per se, the symptoms reported and resulting functional impairment are analogous to a foot injury under DC 5284.  The provisions of DC 5284 provide a 10 percent rating for impairment from foot injuries of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, DC 5284.  

Having carefully considered the lay and medical evidence of record, the Board finds that the bilateral foot disability more nearly approximates moderate foot injury of each foot and warrants a 10 percent rating for each foot, but not higher, for the entire rating period on appeal. 

Specifically, at an October 2006 VA examination, the Veteran reported a history of tinea pedis and indicated that he had been treated using topical treatment.  He reflected that the feet rash was very embarrassing due to his dystrophic toenails and foul smell of the feet.  Upon physical examination, there was no pedal edema, and both big toenails were discolored, hyperkeratotic, and dystrophic.  The rest of the toe nails were thick with no dystrophy and there was thick scaling of the plantar aspect of the feet especially on the margins of the heels and interdigital spaces.

A February 2008 VA treatment record shows that the Veteran complained of fungus on his feet treated with topical Lamisil and oral Lamisil, and reported that both feet were painful.  Upon examination, both plantar feet were keratotic with interdigital maceration and all toenails were thickened and friable.  An April 2008 VA treatment record showed diffuse scaling of plantar feet, moderately severe interdigital maceration, and foul odor, as well as brown-stained nails with subungual debris and hyperkeratosis.  

A December 2008 VA dermatology note showed that the Veteran reported that his feet were pruritic between the toes.  An examination revealed yellow thickened toenails with subungual debris and maceration and thickened white scales between toes, as well as xerotic feet and hyperkeratosis.  

A February 2009 VA dermatology note showed that the Veteran was treated for a bilateral foot disability by feet scrapings and toe nail clippings.  A November 2009 VA treatment record shows that he had pain and swelling of the lower extremities for 5 days.  Upon examination, there was non-tender pitting edema of the lower extremities with no patches on the skin and no redness.  Private treatment records in 2009 and 2010 reflected on-going interdigital maceration in both feet with xeroses, scaling, peeling, myotic nails bilaterally, diffuse plantar hyperkeratoses with pinched calluses but no signs of infection.  

In a March 2010 VA examination, markedly thickened toenails with subungual debris and moderate maceration, thickening, and scales between the toes were noted.  The diagnosis was tinea pedis in both feet.  In a February 2011 VA examination, the Veteran reported that his feet cracked, bled, and oozed pus.  He also reported pain at the ball of both feet and between the toes while standing, walking, and at rest.  He advanced that he was able to stand for 15 to 30 minutes and was only able to walk 2 blocks.  Upon examination, there was evidence of painful motion of the forefeet, tenderness between the fourth and fifth toes, and abnormal weight bearing, to include as due to callosities.  

During the March 2013 VA examination of the feet, the Veteran reported that he had pain in both feet due to the bilateral foot disability.  Upon examination, the VA examiner noted nonspecific, non-hypertrophic callouses in the appropriate weight bearing areas of the foot but no hypertrophic or abnormal callosities.  During the April 2013 VA skin examination, he reported use of topical and oral antifungal medication to treat the bilateral foot disability with no debilitating or non-debilitating episodes.  The VA examiner diagnosed severe tinea pedis with macerations seen interdigitally, as well as bilateral foot onychomycosis. 

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire rating period on appeal, the criteria for a 10 percent rating for each foot, but no more, for a moderate bilateral foot disability have been met.  In doing so, the Board has taken into consideration the reports of bilateral foot pain and flare-ups of pain, as well as the resulting functional impairment of limited walking and standing.  The Board has also taken into consideration the medical findings showing the presence of calluses, pain on use, and indication of intermittent swelling, as well as foul odor of the feet, skin discoloration, scaling, cracking, bleeding, and oozing of the feet.  Therefore, a 10 percent rating for each foot is warranted.

A rating in excess of 10 percent for each foot, however, is not warranted because the bilateral foot disability does not more nearly approximate symptomatology and impairment corresponding to moderately severe foot injury so as to warrant the next higher rating of 20 percent.  Specifically, the lay and medical evidence of record does not show heat, redness, stiffness, fatigability, weakness, and lack of endurance in either foot.  The February 2011 VA examiner found no evidence of instability, swelling, or weakness of either foot but noted evidence of painful motion tenderness, and abnormal weight bearing due to callosities.  The examiner assessed mild effect of the bilateral foot disability on chores, recreation, travelling, bathing, dressing, and driving, as well as moderate effect on shopping, and only severe effect on exercise and sports.  

Furthermore, a November 2006 VA treatment note showed a medical assessment that both extremities were within normal limits with no joint deformity and no pedal edema.  A June 2007 VA treatment record shows a medical assessment of negative edema but positive dry skin positive tinea pedis and prescription for only topical treatment. 

A November 2010 VA treatment record shows that there was no edema or tenderness of the right or left leg and no skin rash.  A November 2010 VA treatment record showed no skin patches, wounds, pressure ulcers, or other skin problems.  Finally, the March 2013 VA feet examination report shows no diagnosed foot condition.  Reported painful feet, no scars, non-specific, non-hypertrophic callouses in the appropriate weight bearing areas of the foot with no hypertrophic or abnormal callosities noted.  This disability picture does not more nearly approximate moderately severe foot injury of the Veteran's feet, so does not warrant a higher rating than 10 percent for each foot for the entire rating period on appeal.  


For these reasons, resolving reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence supports a 10 percent rating for each foot, but no higher, for the entire rating period on appeal.

The Board finds that the rating for moderate impairment of the foot replaces, and is not to be combined with, a rating based on the skin symptomatology, because the moderate disability of the foot is caused by the skin disability and the rating is for the same signs and symptoms.  To assign separate skin and functional limitation ratings would constitute pyramiding.  38 C.F.R. § 4.14 (2014).

In addition to the above, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, pain with walking, callouses, itching, oozing, cracking, and use of medication, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as area of involvement and use of medication/ointment (skin), and limitation of motion, foot pain, and functional impairment of limited walking and standing (foot injury).  Mauerhan, 16 Vet. App. at 443.  

In the November 2011, the Veteran asserted that he should be awarded an extraschedular rating because of the severity of the bilateral foot disability; however, the symptoms and impairment have been fully considered by the assignment of the 10 percent rating for each foot and neither the Veteran's lay statements nor the medical evidence show any additional symptoms or impairment of the bilateral foot disability that would warrant assignment of an extraschedular rating.  As was explained above, the criteria for an even higher rating were considered, but the now-assigned 10 percent rating for each foot is most appropriate.  

In view of the circumstances of this case, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities (the other being hypertension), and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Next, a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

In the present appeal, the Veteran has been unemployed for some time.  The evidence does not reflect, and he does not argue, that he is unemployable due to his bilateral foot disability.  While there is an indication that he had difficulty with his former job as a licensed practical nurse due to prolonged standing and walking, he indicated during the May 2012 Board hearing that he was going to school full time.  Moreover, the April 2013 VA examiner opined that the bilateral foot disability did not impact the Veteran's ability to work.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted under Rice.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's increased rating claim, an October 2006 letter fully satisfied the duty to notify by informing him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA has also made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, service personnel records, post-service VA and private treatment records, VA opinions, Board hearing transcripts, and written statements.  A May 2013 VA memorandum shows a formal finding of unavailability of some of the VA treatment records from November 2010 to present.  The VA memorandum found that all procedures to obtain these records have been correctly followed, that evidence of such efforts has been associated with the claims file, all efforts to obtain these records have been exhausted, and that further attempts to obtain these records would be futile.  38 C.F.R. § 3.159.
 
The Veteran has also been afforded adequate examinations on the issue of rating his bilateral foot disability.  VA provided examinations in October 2006, March 2010, February 2011, March 2013 and April 2013.  The past medical history was taken, and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of the total body surface area affected by the disability.  Therefore, he has been afforded adequate examinations on the issue.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

A 10 percent rating for each foot, but not higher, for bilateral onychomycosis and tinea pedis is granted, subject to the law and regulations governing the payment of monetary benefits.



___________________________                             __________________________
      HARVEY P. ROBERTS	 	               MARJORIE A. AUER
         Veterans Law Judge                                                     Veterans Law Judge         
    Board of Veterans' Appeals		            Board of Veterans' Appeals



_____________________________
L. HOWELL
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


